As filed with the Securities and Exchange Commission on June 14, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 IMPAX LABORATORIES, INC. (Exact name of registrant as specified in its charter) Delaware 65-0403311 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30831 Huntwood Avenue, Hayward, CA (Address of Principal Executive Offices) (Zip Code) Impax Laboratories, Inc. Second Amended and Restated 2002 Equity Incentive Plan (Full title of the plan) Bryan M. Reasons Chief Financial Officer and Sr. Vice President, Finance Impax Laboratories, Inc. 30831 Huntwood Avenue Hayward, CA 94544 (510) 240-6000 Copy To: Tad Freese, Esq.
